Order entered August 28, 2020




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                              No. 05-19-01274-CV

     THE SHOPS AT LEGACY (RPAI) L.P., AN ILLINOIS LIMITED
                   PARTNERSHIP, Appellant

                                       V.

  DEL FRISCO'S GRILLE OF TEXAS, LLC, A DELAWARE LIMITED
 LIABILITY COMPANY, AND DEL FRISCO'S RESTAURANT GROUP,
          INC., A DELAWARE CORPORATION, Appellees

               On Appeal from the 416th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 416-03957-2018

                                    ORDER

      Appellant The Shops at Legacy (RPAI), L.P.’s motion for extension of time

to file a motion for rehearing or en banc reconsideration is GRANTED.

Appellant’s motion for rehearing or en banc reconsideration is now due to be filed

on or before September 21, 2020.


                                            /s/   AMANDA L. REICHEK
                                                  JUSTICE